DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Amendment filed on 5 July 2022, regarding the Yang, et al. application.

Claims 1-5 and 7-10 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Correspondence is prepared after further consideration and search.  All previous rejections, objections and indications of allowable subject matter are withdrawn.  Since all present claim limitations have been previously considered on the merits, this Office Correspondence is made a Non-Final Rejection.

Claim Objections
Claim 7 is objected to because of the following informalities:  Instant claim 7 is current drawn dependent on cancelled claim 6.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over a US Patent Application Publication to Chiou, et al. (US 2012/0325665 A1; hereinafter, “Chiou”) in view of a US Patent Application Publication to Garcia, et al. (US 2012/0118740 A1; hereinafter, “Garcia”).

Regarding claim 1, Chiou discloses a microfluidic devices in which electrokinetic mechanisms move droplets of a liquid or particles in a liquid (Abstract; which read upon the instantly claimed, "[a] nanoparticle control and detection system"). Chiou teaches an ITO bottom electrode (Figure 3; which reads on "a first transparent electrode"). Chiou also teaches a photoconductive OET substrate 104 as a multilayer photoconductive wall ([0023]; which reads on "a photoconductive layer arranged on said first transparent electrode"). Additionally, Chiou teaches a PDMS body, which includes a flow channel (Figure 3). The walls of said flow channel function as "a spacer arranged along a periphery of said photoconductive layer to form a reaction space". Further, Chiou teaches an embedded transparent electrode 108 in the form of a single-walled nanotube (SWNT) thin-film electrode ([0021 ]; which reads upon the claimed, "a second transparent electrode arranged on said spacer"). And, Chiou teaches a lens 322 under the ITO electrode (Figure 3; reading upon "a lens arranged under said first transparent electrode"). Chiou teaches a Digital Micromirror Device (DMD) based projector 320 is used to create dynamic optical images 324 and project it on the surface of the OET substrate 104 to generate virtual electrodes and induce DEP forces for cell and particle manipulation ([0025]; which reads upon "a pattern light source arranged under said lens so that said lens is located between said pattern light source and said first transparent electrode"). Chiou further teaches an ac bias 114 is applied to the top SWNT electrode 108 and the bottom photoconductive electrode of the OET substrate 104 ([0025]; which reads on the instant limitation, "a bias power supply control system connected with said first transparent electrode and said second transparent electrode"). Chiou teaches a DMD based projector (BenQ, MP730; [0037]), which inherently has a power supply control to form virtual electrodes by projecting light (reading upon "an optical signal power control system connected with said pattern light source"). Chiou teaches a heavily doped n+ hydrogenated amorphous silicon (n+ a-Si:H) layer over the ITO layer; a photoconductive 1-μm undoped hydrogenated amorphous silicon (a-Si:H) layer over then+ a-Si:H layer ([0052]; which reads on "wherein the photoconductive layer comprises a first amorphous silicon layer and a second amorphous silicon layer, wherein said first amorphous silicon layer is arranged on said first transparent electrode and said second amorphous silicon layer is arranged on said first amorphous silicon layer").
Chiou does not explicitly teach a master control system connected to said bias power supply control system and said optical signal power control system.
However, Garcia discloses an optical pattern-driven light induced dielectrophoresis (DEP) apparatus and separation methods are described which provide for the manipulation of particles or cells and selection based on traits correlated with the DEP response (Abstract), wherein is taught a computer 28 with software may be used to control the light imaging via laser output control or a spatial modulator as well as to control the signals generated at OET device 20, such as bias voltage from a function generator and microfluidic pump control ([0059]).
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to have incorporated the computer control taught by Garcia into the system disclosed by Chiou as it would allow for automate use of said system.

Regarding claim 2, Chiou teaches a PDMS body, which includes a flow channel (Figure 3).

Regarding claim 3, Chiou teaches an ITO bottom electrode (Figure 3), and a regular ITO electrode to be compared with the SWNT PDMS electrode, i.e., the top electrode for comparison is an ITO ([0038]).

Regarding claim 4, Chiou teaches a particle in a liquid in the chamber 812 can be moved from one electrode 810 to another electrode 810 and thus moved in the chamber 812 ([0046]).

Regarding claim 5, the limitation recites an article worked upon by the claimed system (i.e., an apparatus). It has been held "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." MPEP §2115

Regarding claim 7, Chiou teaches heavily doped n+ hydrogenated amorphous silicon (n+ a-Si:H) layer over the ITO layer; a photoconductive 1-μm undoped hydrogenated amorphous silicon (a-Si:H) layer over then+ a-Si:H layer ([0052]).

Regarding claim 8, Garcia further teaches a stage control, microscopic imaging for registering particle (or cell) position and a recorder for collecting data from a microscopic imager may be provided with the personal computer (PC) 28 ([0059]).

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  As to instant claim 9, the cited prior art does not teach or suggest the particular elements of a data acquisition card, amplifier or current sensor that comprise said bias power supply control system.  Additionally, the cited prior art does not teach or suggest the particular recited method steps laid forth in instant claim 10.

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795   
20 July 2022